                 Case 3:19-cr-00493-SI Document 109 Filed 08/25/21 Page 1 of 8




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Scott.Joiner@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) NO. CR 19-00493 SI
                                                       )
14           Plaintiff,                                ) UNITED STATES’ RESTITUTION
                                                       ) MEMORANDUM
15      v.                                             )
                                                       )
16   BRANDON FRERE,                                    )
                                                       )
17           Defendant.                                )
                                                       )
18

19 I.        INTRODUCTION
20           On December 20, 2019, Defendant Brandon Frere pleaded guilty to one count of wire fraud, in
21 violation of 18 U.S.C. § 1343 (Count One) and one count of international money laundering in violation

22 of 18 U.S.C. § 1956(a)(2) (Count Two). The Court sentenced Frere to 42 months in custody on July 24,

23 2020. In his plea agreement, Frere agreed “to pay restitution for all the losses caused by all the schemes

24 or offenses with which [he] was charged in this case,” and agreed “that the amount of restitution will not

25 be limited to the loss attributable to the counts to which [he pleaded] guilty, pursuant to 18 U.S.C. §

26 3663(a)(3).” (ECF No. 59, ¶ 10).1 Although the parties did not agree to a specific restitution amount in

27
             1
28            Frere also waived his right to collaterally attack or appeal “any aspect of [his] sentence,
     including any orders related to forfeiture and/or restitution.” (ECF No. 59 ¶¶4, 5.)
     U.S. RESTITUTION MEMO.
     CR 19-00493 SI
                Case 3:19-cr-00493-SI Document 109 Filed 08/25/21 Page 2 of 8




 1 the plea agreement, Frere acknowledged that the government could seek, and the Court could impose, a

 2 restitution amount “up to the amount of total net receipts” from consumers of his companies: American

 3 Financial Benefits Center (“AFBC”), the Financial Education Benefits Center (“FEBC”), and Ameritech

 4 Financial (“Ameritech”). The factual basis for the plea agreement identified net receipts for these

 5 companies between January 1, 2014 and November 29, 2018, as approximately $66 million. (ECF No.

 6 59 at 7:12-14.) As described below, the government seeks total restitution of approximately

 7 $43,713,086 for the actual losses suffered by Frere’s victims.

 8 II.      OFFENSE CONDUCT

 9          During the relevant period (January 1, 2014, through November 29, 2018), Frere owned and

10 operated AFBC, FEBC and Ameritech. He founded and operated AFBC first, which was incorporated in

11 2011. Ameritech was incorporated on October 28, 2015 and FEBC on October 30, 2015. AFBC

12 operations then transitioned to Ameritech and FEBC. In paragraph two of his plea agreement, Frere

13 admitted to the following facts regarding his scheme to defraud. 2

14          AFBC and Ameritech enrolled consumers into a student loan document preparation services

15 program for borrowers who wished to apply for federal loan forgiveness, loan consolidation, and

16 reduced-payment programs through the Department of Education. When AFBC and Ameritech sold

17 consumers “document preparation” services, they also sold consumers a package of “benefits” described

18 as “products and services related to consumers seeking to understand and improve their finances,” also

19 referred to as the financial education benefits program.3 The program provided the opportunity to

20 customers to sign up for services such as LifeLock identity theft protection and roadside assistance. For

21 document preparation services, Ameritech and AFBC clients paid approximately $800. For the financial

22 benefits program, AFBC and FEBC clients were charged an initial enrollment fee of between $100 and

23 $1,200, followed by ongoing monthly membership fees of between $49 and $99 per month.

24          While AFBC, FEBC, and Ameritech were separately incorporated entities, Frere operated them

25 as one business. For example, profits generated by the sale of FEBC’s benefits program were used to

26
            2
27          All of the facts described in this section are taken directly from the admissions contained in
   paragraph two of the defendant’s plea agreement. (ECF No. 59 at 3-6.)
28        3
            In the case of Ameritech, the benefits program was sold on behalf of FEBC.
     U.S. RESTITUTION MEMO.                              2
     CR 19-00493 SI
               Case 3:19-cr-00493-SI Document 109 Filed 08/25/21 Page 3 of 8




 1 pay some of Ameritech’s costs and expenses. FEBC relied on Ameritech employees to enroll

 2 consumers into its products, maintain its website and provide customer service.

 3          During the relevant period, Frere instructed his employees to use misleading enrollment practices

 4 that caused consumers to agree to sign up for AFBC and Ameritech document preparation services and

 5 to purchase AFBC and FEBC benefits packages without fully understanding what they were paying for.

 6 He did so by requiring his employees to follow misleading sales scripts and to employ deceptive sales

 7 tactics, such as the following: (1) false statements concerning the companies’ ability to deliver fixed

 8 payments for the life of student loans and loan forgiveness under alternative repayment plans; (2)

 9 enrollment practices that improperly inflated a consumers’ family size to reduce their prospective

10 payments under federal alternative repayment plans (and therefore make it appear to the consumer that

11 their monthly payments would be lower than what they would have been if family size was not inflated);

12 (3) hiding the monthly fees that consumers would pay for a purportedly optional financial education

13 benefits program while leading victims to believe that the benefits program was already included in the

14 document preparation service.

15          When initially enrolling consumers in the document preparation service and signing them up for

16 the financial education benefits program (through AFBC and later through FEBC), Frere’s employees

17 hid the fees for the financial education benefits program and described the benefits program in a way

18 that made it seem like the cost of the program was included in the document preparation services. Frere

19 ensured that enrollment associates were instructed not to present the benefits program as an optional or

20 additional service to the document preparation service. In addition, instead of being required to disclose

21 the benefits and costs of the FEBC program, enrollment associates were instructed to refer to the FEBC

22 membership program and the Ameritech document preparation services collectively as “the program” or

23 “our program.” They likewise were instructed to refer to the fees and costs associated with the

24 Ameritech document preparation services and the FEBC membership collectively as fees for “the

25 program” or “our program.” Frere knew and intended that this practice would result in consumers

26 purchasing the AFBC and FEBC benefits packages without knowing they were doing so.

27          Frere also instructed his enrollment associates on how to manipulate the borrower’s family size.

28 Family size is a key variable in determining the amount of a borrower’s monthly payments under the

     U.S. RESTITUTION MEMO.                              3
     CR 19-00493 SI
               Case 3:19-cr-00493-SI Document 109 Filed 08/25/21 Page 4 of 8




 1 Department of Education’s loan forgiveness plans. Regulations limit those included in “family size” to

 2 the borrower, the borrower’s spouse, children who receive more than half their support from the

 3 borrower, and other persons who both live with and receive more than half their support from the

 4 borrower. 34 C.F.R. § 682.215(a)(3). Enrollment associates manipulated family size by, among other

 5 things, providing misleading examples as to who qualified as a family member under the family size

 6 definition. The reason for this was simple: the higher the enrollment associate could get the consumer’s

 7 family size, the lower the enrollment associate could set the consumer’s monthly payment, and the more

 8 likely it was that the consumer would enroll in document preparation services and the financial

 9 education benefits program.

10 III.     LEGAL STANDARD

11          The Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C. § 3663A, requires restitution to

12 victims of criminal offenses, such as wire fraud, where an identifiable victim has suffered pecuniary

13 loss. See 18 U.S.C. § 3663A(c). Under the MVRA, a victim is “a person directly and proximately

14 harmed as a result of the commission of an offense for which restitution may be ordered, including, in

15 the case of an offense that involves as an element a scheme, conspiracy, or pattern of criminal activity,

16 any person directly harmed by the defendant’s criminal conduct in the course of the scheme, conspiracy,

17 or pattern.” 18 U.S.C. § 3663A(a)(2). The purpose of restitution under the MVRA is not to punish the

18 defendant, but to make victims whole by restoring the value of the losses suffered as a result of the

19 defendant’s crime. See United States v. Crandall, 525 F.3d 907, 916 (9th Cir. 2008) (citing United States

20 v. Gordon, 393 F.3d 1044, 1052 n.6 (9th Cir. 2004)).

21          The MVRA requires the Court to order restitution in the amount of the victim's actual loss.

22 United States v. Anieze-Smith, 923 F.3d 565, 571 (9th Cir. 2019). When the case involves a conviction

23 for a fraudulent scheme:

24                  [R]estitution may be ordered for all persons directly harmed by the entire
                    scheme. Such restitution is not limited to harm caused by the particular
25                  counts of conviction (as it would be absent the scheme element). In this
                    context, a restitution order may be based on related but uncharged conduct
26                  that is part of a fraud scheme.

27 In re Her Majesty the Queen in Right of Canada, 785 F.3d 1273, 1276 (9th Cir. 2015) (citations

28 omitted). The Ninth Circuit also “takes a broad view of single scheme.” United States v. Morse, 785

     U.S. RESTITUTION MEMO.                              4
     CR 19-00493 SI
                 Case 3:19-cr-00493-SI Document 109 Filed 08/25/21 Page 5 of 8




 1 F.2d 771, 774 (9th Cir. 1986) (noting that “the defrauding of different people over an extended period of

 2 time, using different means and representations, may constitute but one scheme.”) (citations omitted).

 3          The remedial purpose of the MVRA grants “district courts a degree of flexibility in accounting

 4 for a victim's complete losses,” but the court “may utilize only evidence that possesses sufficient indicia

 5 of reliability to support its probable accuracy.” See United States v. Waknine, 543 F.3d 546, 557 (9th

 6 Cir. 2008) (internal quotation marks, brackets, and citations omitted). In this regard, the Ninth Circuit

 7 recognizes that “victim affidavits will generally provide sufficient, reliable evidence to support a

 8 restitution order.” Id. The government bears the burden of proving restitution amounts by a

 9 preponderance of the evidence. Anieze-Smith, 923 F.3d at 571 (“[The MVRA] minimally requires that

10 facts be established by a preponderance of the evidence ....”) (citation omitted).

11 IV.      ANALYSIS

12          A.      All Fees Paid to Frere’s Companies Qualify as Actual Loss Subject to Restitution

13          All of the fees Frere’s victims paid to his companies qualify as actual loss subject to restitution.

14 As described above and in the plea agreement, the entire premise of Frere’s companies was fraudulent.

15 In addition to the hidden fees for a worthless financial “benefits” program, the “document preparation”

16 services sold by the companies was based on false promises of future loan forgiveness and significantly

17 reduced monthly loan payments. For example, as Frere admitted in his plea agreement regarding the

18 manipulation of the victim’s family size: “The reason for this was simple: the higher the enrollment

19 associate could get the consumer’s family size, the lower the enrollment associate could set the

20 consumer’s monthly payment, and the more likely it was that the consumer would enroll in document

21 preparation services and the financial education benefits program.” (ECF No. 59 at 4-5.)

22          More importantly, during the enrollment process victims were systematically led to believe that

23 their loan payments would be covered by the monthly payments they were making to Frere’s companies.

24 (ECF No. 59 at 5 (“Because of the above practices, consumers were led to believe that they were only

25 purchasing the document preparation services and that all of the fees and costs they agreed to pay were

26 related to either the document preparation services or their monthly payments to their loan servicers.”)

27 There is not a single victim that has indicated to the government that they would have paid for stand-

28 alone document preparation services if they had known the truth about the fees they were paying to

     U.S. RESTITUTION MEMO.                               5
     CR 19-00493 SI
                 Case 3:19-cr-00493-SI Document 109 Filed 08/25/21 Page 6 of 8




 1 Frere. Put differently, there is not a single cent that victims paid to Frere’s companies that was not the

 2 result of a carefully constructed fraud.

 3          As noted above, the Court is provided a certain amount of flexibility in determining loss amounts

 4 in the face of a pervasive fraud scheme. Anieze-Smith is a useful example. In that case the defendant

 5 challenged the district court’s factual determination that all power wheelchair claims billed to Medicare

 6 were fraudulent, arguing that the government should have been required to show that the beneficiaries

 7 did not in fact need the wheelchairs billed to Medicare. Anieze-Smith, 923 F.3d at 570. The Ninth

 8 Circuit disagreed and, applying a clear error standard to the district court’s factual determination, noted

 9 that:

10                    The evidence presented at trial showed: (1) that bona fide power
                      wheelchair claims are generally very rare because power wheelchairs are
11                    an item of last resort, (2) that an inordinately high percentage of ITC's
                      claims related to power wheelchairs, (3) that a large percentage of ITC's
12                    referrals originated from doctors at compromised clinics, and (4) that
                      fraud permeated ITC's billing records. The district court could reasonably
13                    infer, based on the evidence presented, that all of ITC's billing for power
                      wheelchairs was fraudulent
14

15 Anieze-Smith, 923 F.3d at 570–71.

16          Here, just as in Anieze-Smith, fraud permeated the enrollment process for every victim –

17 including carefully calibrated sales scripts designed to trick victims into signing up with Frere’s

18 companies. The document preparation fees and benefits program were sold as a package, simply

19 referred to collectively as “the program.” (ECF No. 59 at 5:16.) It would therefore be inappropriate to

20 carve out any of the fees generated by Frere’s scheme from his victims’ actual losses. Whether it was

21 document preparation services or the financial education “benefits” program, all of the companies’

22 services were sold together as part of a scam that hooked its victims with the false hope of student debt

23 relief through payments to Frere’s companies.

24          B.        Restitution Calculation

25          As explained in the attached Restitution Report, the government’s forensic accountant relied

26 primarily on data from third party payment processors utilized by Frere’s companies to calculate

27 restitution. 4 See Declaration of FBI Forensic Accountant Marlene Smith filed concurrently herewith

28
            4
                It was necessary to utilize third party payment processor data because the massive cloud
     U.S. RESTITUTION MEMO.                                6
     CR 19-00493 SI
               Case 3:19-cr-00493-SI Document 109 Filed 08/25/21 Page 7 of 8




 1 (“Smith Decl.”). This encompassed more than 200,000 lines of data for more than 40,000 victims.5 To

 2 identify victims, the government also utilized a spreadsheet of more than 40,000 customers that was

 3 produced by Ameritech during civil litigation with the Federal Trade Commission (FTC). The analysis

 4 of payment processor data was then supplemented with a review of sworn victim affidavits (victim

 5 impact statements or “VIS”). The government received more than 1,000 VIS in this matter which

 6 encompassed, with supporting records, greater than 10,000 pages of materials.

 7          Because of known data limitations,6 after identifying loss amounts based on the payment

 8 processor data, the government then identified loss amounts in victim impact statements that were

 9 greater than the amounts provided by the payment processors. If the VIS included supporting

10 documentation and indicia of reliability, the government then revised the loss amount to the higher

11 amount. If the VIS did not contain supporting documentation, or the supporting documentation was

12 insufficiently reliable, the government did not include the higher amount and instead relied exclusively

13 on payment processor data.

14          The government also performed the same exercise for victim impact statements that did not have

15 corresponding payment processor data. Sworn victim impact statements with back up documentation

16 and sufficient indicia of reliability were included in the government’s restitution total. Victim impact

17 statements without backup documentation or insufficient records were not included in the restitution

18 total.

19          Through this analysis the government identified total actual losses of approximately

20

21
     database utilized by the companies to track customers payments had been decommissioned and was not
22   available to the government.
             5
               Exhibits A-E to the report, as well as the Restitution Schedule, are voluminous Excel
23   spreadsheets that contain personally identifying information for tens of thousands of victims in this
     matter. If printed they would comprise more than a thousand pages. These files are therefore being filed
24   provisionally under seal with the Court in native format.
             6
25             As noted in the Restitution Report, Frere’s companies received approximately $20 million in
     fees processed through ACH transactions with Bank of America (BoA). Because BoA did not retain
26   individual level data for these transactions, it was impossible to trace these payments to individual
     victims. Certain payment processor data was also subject to similar limitations. As a result, differences
27   between payment processor data and amounts reported on victim impact statements were not surprising
     – or automatically disqualifying for purposes of restitution – given the known limitations in the payment
28   processor data. The government therefore pursued additional investigation to determine whether certain
     victims were entitled to restitution beyond the fees contained in the payment processor data.
     U.S. RESTITUTION MEMO.                              7
     CR 19-00493 SI
               Case 3:19-cr-00493-SI Document 109 Filed 08/25/21 Page 8 of 8




 1 $43,713,086, comprised of $42,457,244 in total net customer fees paid to Frere’s companies according

 2 to the data provided by third party payment processors, and an additional $1.26 million in loss amounts

 3 which were identified in victim impact statements and supporting documents.

 4 V.       CONCLUSION

 5          For the foregoing reasons, the United States respectfully requests that the Court order restitution

 6 in the amounts, and to the victims, specified in the Restitution Schedule attached to the FBI Forensic

 7 Accountant’s report.

 8

 9 DATED: August 25, 2021                                        Respectfully submitted,

10                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
11

12
                                                                        /s/
13                                                               SCOTT D. JOINER
                                                                 Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     U.S. RESTITUTION MEMO.                              8
     CR 19-00493 SI
